Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 12, 2015

                                           No. 04-15-00283-CV

                           IN RE SAN ANTONIO RIVER AUTHORITY

                                     Original Mandamus Proceeding1

                                                  ORDER


Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice

        On May 7, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on May 12, 2015.




                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court


1
 This proceeding arises out of Cause No. 2013-CI-16836, styled Osvaldo Peralta v. City of San Antonio and San
Antonio River Authority, pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Martha
B. Tanner presiding.